Case:20-12692-JGR Doc#:77 Filed:05/27/20                  Entered:05/27/20 09:54:55 Page1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

IN RE:                                         )
                                               )
United Cannabis Corporation                    )               Case No. 20-12692-JGR
Tax ID / EIN: XX-XXXXXXX,                      )               Chapter 11
                                               )
         Debtor.                               )


         UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ AMENDED
           APPLICATION TO EMPLOY WADSWORTH GARBER WARNER
         CONRARDY, P.C. AS COUNSEL FOR THE DEBTORS-IN-POSSESSION


       Patrick S. Layng, the United States Trustee for Region 19 (the “UST”), by and through
counsel, objects to the Debtors’ Amended Application to Employ Wadsworth Garber Warner
Conrardy, P.C. as Counsel for the Debtors-in-Possession (the “Application to Employ”), and in
support of the objection, states as follows:

        1.       UC Colorado Corporation (“UC Colorado”) and United Cannabis Corporation
(“UCANN” and together with UC Colorado, the “Debtors”) filed their respective voluntary
petitions for relief under chapter 11 of title 11, United States Code, on April 20, 2020 (the “Petition
Date”), thereby commencing Case No. 20-12689-JGR and Case No. 20-12692 JGR, respectively.

       2.      Pursuant to Sections 1107 and 1108, Debtors continue to manage their affairs as
debtors-in-possession.

         3.    Official committees of unsecured creditors have not yet been appointed in these
cases.

       4.      On May 13, 2020, the Debtors filed their Application to Employ, by which the
Debtors request authority to employ Wadsworth Garber Warner Conrardy, P.C. “(WGWC”). The
Debtors also state that WGWC received a prepetition retainer “from the Debtors” and request
approval of the balance of the retainer in the amount of $63,281.00.

                                              Objection

       5.      Because both of the Debtors seek to employ WGWC, the Application to Employ
should be supplemented to specify which Debtor paid the prepetition retainer and to explain to
which estate the proposed retainer, if approved, would be applicable.




                                                   1
Case:20-12692-JGR Doc#:77 Filed:05/27/20              Entered:05/27/20 09:54:55 Page2 of 2




         WHEREFORE, the UST objects to the Application to Employ for the reasons set forth
above.


Dated: May 27, 2020                         Respectfully submitted,

                                            PATRICK S. LAYNG
                                            UNITED STATES TRUSTEE

                                            By: /s/ Alan K. Motes
                                            Alan K. Motes, #33997
                                            Trial Attorney for the U.S. Trustee
                                            Byron G. Rogers Federal Building
                                            1961 Stout Street, Suite 12-200
                                            Denver, Colorado 80294
                                            (303) 312-7999 telephone
                                            Alan.Motes@usdoj.gov



                               CERTIFICATE OF SERVICE

       I certify that on May 27, 2020, a copy of the UNITED STATES TRUSTEE’S OBJECTION
TO DEBTORS’ AMENDED APPLICATION TO EMPLOY WADSWORTH GARBER
WARNER CONRARDY, P.C. AS COUNSEL FOR THE DEBTORS-IN-POSSESSION was
served on the following parties in compliance with the Federal Rules of Bankruptcy Procedure and
the Court’s Local Rules:

            Attorney Aaron J. Conrardy, via CM/ECF
            Attorney Lindsay Riley, via CM/ECF


                                               /s/ Alan K. Motes




                                               2
